Citation Nr: 9904740	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  98-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1978.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The veteran's representative submitted a letter in September 
1998 claiming that there was clear and unmistakable error in 
a November 1978 rating decision which denied entitlement to a 
compensable rating for residuals of low back trauma.  This 
claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO denied the veteran's initial claim for entitlement 
to service connection for post-traumatic stress disorder in 
January 1987.

2.  The veteran was notified of the January 1987 denial, 
including her appellate rights, and she did not submit a 
notice of disagreement within one year of notification.

3.  The veteran was denied her request that her claim for 
service connection for post-traumatic stress disorder be 
reopened by rating actions in April 1991 and August 1991.

4.  The veteran was notified of the April and August 1991 
denials, including her appellate rights, and she did not 
submit a notice of disagreement within one year of 
notification.

5.  Thereafter, a claim to reopen the claim for service 
connection for post-traumatic stress disorder was not 
received by the RO until January 8, 1993.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 8, 
1993, for service connection for post-traumatic stress 
disorder have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an earlier effective date for the grant of 
service connection for post-traumatic stress disorder.  The 
veteran believes that service connection for post-traumatic 
stress disorder should be effective from the date of her 
traumatizing assault which occurred during service in 1976.  
She maintains that she has experienced post-traumatic stress 
disorder ever since that time.  The veteran has also stated 
that if she could not be granted an effective date from the 
date of her trauma in service, she should have an effective 
date from her first treatment at a VA facility after 
discharge from service.  The veteran testified before the 
undersigned Member of the Board in October 1998.  She 
essentially testified that she had been so emotionally 
scarred from her post-traumatic stress disorder that she had 
been unable to follow up on the earlier denials of her claim.
 
The RO denied the veteran's initial claim for service 
connection for post-traumatic stress disorder by rating 
action in January 1987.  The veteran was sent notice of this 
decision and her appellate rights, but did not file a notice 
of disagreement within one year of the notice.

By rating decisions in April 1991 and August 1991, the RO 
continued the denial of the veteran's claim.  She was 
notified of the decisions and her appellate rights but did 
not submit a notice of disagreement within one year of notice 
of either decision.  

The next correspondence received by the RO was a letter from 
the veteran's representative on January 8, 1993.  The letter 
requested that the veteran's claim for service connection for 
post-traumatic stress disorder be reopened.  The veteran 
submitted statements from a fellow serviceman and copies of 
medical treatment records.  By rating action in October 1997 
the RO awarded the veteran service connection and a 100 
percent rating for post-traumatic stress disorder, effective 
from January 8, 1993.

Under the governing law, the effective date of an award of 
service connection based on a claim reopened after a final 
disallowance is the date of receipt of the application to 
reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

As a result of the veteran's failure to submit a timely 
notice of disagreement with any of the earlier denials, the 
earlier denials became final.  38 U.S.C.A. 
§ 7105(b),(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (1998).  The law is clear that the effective date of 
an award based on a claim to reopen after a final 
disallowance is the latter of the date of the receipt of the 
claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Therefore, the earliest possible 
effective date of the grant of service connection is January 
8, 1993, when the veteran's claim to reopen was received.  

To the extent that the veteran is alleging that an earlier 
effective date is warranted because she was not mentally 
capable of submitting a notice of disagreement with any of 
the earlier denials, the Board must conclude that the 
appellant's claim is not well grounded.  In this regard, the 
Board notes that the United States Court of Veterans Appeals 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves a medical 
question, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.  The record 
contains no medical evidence suggesting that the veteran 
lacked the mental capacity to submit a timely notice of 
disagreement with any of the earlier denials.   

To the extent that the veteran claims that an earlier 
effective date is warranted because her post-traumatic stress 
disorder started in service or at a time earlier than January 
8, 1993, the Board must find that the veteran's claim is 
legally insufficient since the pertinent facts are not in 
dispute and the law is dispositive.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than January 8, 
1993, for the grant of service connection for post-traumatic 
stress disorder is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

